COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00385-CR
                             NO. 02-13-00386-CR
                             NO. 02-13-00387-CR
                             NO. 02-13-00388-CR
                             NO. 02-13-00389-CR



ROBERT HASTY                                                       APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Robert Hasty filed a notice of appeal for each of these cases,

attempting to appeal his 2005 conviction for burglary of a building and his 2009




      1
      See Tex. R. App. P. 47.4.
convictions for burglary of a building, engaging in organized criminal activity, and

two counts of theft.

      On August 21, 2013, we notified Hasty that these appeals may be

dismissed based on the trial court’s certifications, each of which state that the

case “is a plea-bargain case, and the defendant has NO right of appeal” and that

“the defendant has waived the right to appeal.” See Tex. R. App. P. 25.2(a)(2).

We also notified Hasty of our concern that we lacked jurisdiction over the appeals

because of the untimely-filed notices of appeal. See Tex. R. App. P. 26.2(a)(1).

We requested that he or any party desiring to continue the appeals file a

response showing grounds for continuing the appeals by September 3, 2013, or

the appeals could be dismissed for want of jurisdiction. See Tex. R. App. P.

25.2(d), 42.3(a), 43.2(f).   Hasty filed a response requesting dismissal of the

appeals.2 See Tex. R. App. P. 42.2(a). Accordingly, we dismiss these appeals.

See Tex. R. App. P. 43.2(f).




      2
       Specifically, Hasty states,

            This letter is in regards to a letter I received from the appeal
      court August 21, 2013 stating that I was challenging my conviction
      that I received on Sept. 11, 2009. I understand it was a plea
      bargain. So please dismiss the notice of appeal on the above
      convictions on plea bargaining my case.




                                         2
                                       PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 26, 2013




                                3